Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 1 of 17 PageID #: 304



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 UNITED STATES OF AMERICA,

                       Plaintiff,

 v.                                         Civil Action No. 1:20CR40
                                                      (Judge Keeley)

 DANIEL PORTER CRITCHFIELD,

                       Defendants.

      MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
           OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
        OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
        DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]

        The charge of unlawful possession of a firearm in this case

 stems    from    an     investigatory   stop   of   the   defendant,   Daniel

 Critchfield (“Critchfield”), on Airport Road in Bridgeport, West

 Virginia. On the morning of January 25, 2016, Charles Gerhart

 (“Gerhart”), a federal postal inspector, encountered Critchfield

 in his neighborhood. Gerhart’s sixteen years of law enforcement

 experience, in combination with Critchfield’s location, behavior,

 and appearance, led him to be suspicious of Critchfield. He then

 called Bridgeport Police Department Deputy Chief Randy Hartley

 (“Hartley”) on his cell phone to report Critchfield’s behavior and

 location.

        Hartley and Lieutenant Michael Lemley (“Lemley”) responded to

 Gerhart’s call and located Critchfield walking alone on Airport

 Road. Hartley and Lemley approached Critchfield from behind in an
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 2 of 17 PageID #: 305
 USA v. CRITCHFIELD                                                  1:20CR40

    MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
         OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
      OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
      DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
 unmarked police cruiser. After gaining Critchfield’s attention,

 Hartley gestured that he should move to the side of the road.

 Although Critchfield complied, he kept his back to the officers

 and appeared to be working his hands inside of his sweatshirt. In

 response to this, Hartley activated the cruiser’s rear emergency

 lights and pulled it to a stop on the shoulder of Airport Road. As

 Lemley exited the cruiser, he observed Critchfield remove a firearm

 from his sweatshirt. On Lemley’s command, Critchfield dropped the

 firearm. The officers then handcuffed and searched Critchfield,

 which led to the discovery of two flashlights, a pair of gloves,

 and various controlled substances.

       Pending is Critchfield’s motion to suppress the firearm and

 other physical evidence, all of which he claims were obtained in

 violation of his Fourth Amendment rights. Also pending are the

 Government’s    and   Critchfield’s       objections   to   the   Report   and

 Recommendation (“R&R”) entered by the Honorable Michael J. Aloi,

 United States Magistrate Judge, recommending that Critchfield’s

 motion to suppress be denied. For the following reasons, the Court

 ADOPTS the R&R (Dkt. No. 36), OVERRULES Critchfield’s objection

 (Dkt. No. 37), OVERRULES the Government’s objection (Dkt. No. 38),

 and DENIES Critchfield’s motion to suppress physical evidence

 (Dkt. No. 20).


                                       2
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 3 of 17 PageID #: 306
 USA v. CRITCHFIELD                                                  1:20CR40

    MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
         OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
      OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
      DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
                            I.   BACKGROUND
    A. Procedural History

       On September 1, 2020, a grand jury sitting in the Northern

 District of West Virginia returned a one-count indictment, which

 charged Critchfield with Unlawful Possession of a Firearm, in

 violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Dkt. No. 4).

 After Critchfield moved to suppress all evidence obtained as a

 result of his seizure, including the firearm, the Court referred

 the motion to Magistrate Judge Aloi for initial review (Dkt. Nos.

 20, 21). At an evidentiary hearing held on January 13, 2021,

 Magistrate Judge Aloi heard the testimony of Gerhart and Lemley

 (Dkt. No. 31).

    B. Report and Recommendation

       In his R&R, Magistrate Judge Aloi concluded that Hartley and

 Lemley had detained Critchfield when, upon Hartley’s gesturing for

 him to move to the side of Airport Road, Critchfield complied (Dkt.

 No. 36 at 2). Magistrate Judge Aloi characterized the central

 question in this case as whether, based upon the information they

 had received from Gerhart, Hartley and Lemley had a reasonable

 suspicion to seize Critchfield at that time. Id. at 14.

       Magistrate Judge Aloi noted that, although the motion raised

 difficult questions of fact, ultimately, “the number of factors

 which    Gerhart    was   able   to   observe    and   articulate     as   to

                                       3
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 4 of 17 PageID #: 307
 USA v. CRITCHFIELD                                                       1:20CR40

    MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
         OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
      OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
      DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
 [Critchfield’s] behavior, appearance, location, and movement –

 combined with Gerhart’s law enforcement training and experience”

 gave   rise   to    a   reasonable     suspicion     justifying    Critchfield’s

 detention. Id. at 18. Magistrate Judge Aloi therefore recommended

 that the Court deny Critchfield’s motion to suppress. Id.

    C. Critchfield’s Objection

        Critchfield agrees that the officers detained him at the

 moment Hartley commanded him to move to the side of the road, but

 he objects to Magistrate Judge Aloi’s conclusion that Hartley and

 Lemley had a reasonable suspicion justifying his seizure at that

 time (Dkt. No. 37 at 5, n.5). Critchfield contends that Magistrate

 Judge Aloi impermissibly aggregated facts known by Gerhart but not

 communicated       to   Hartley   or   Lemley   to   find   that   a   reasonable

 suspicion existed to justify his seizure, and argues that the facts

 actually communicated by Gerhart did not rise to a reasonable

 suspicion. Id. at 6.

    D. Government’s Objection

        The Government agrees with Magistrate Judge Aloi’s conclusion

 that Hartley and Lemley had a reasonable suspicion to detain

 Critchfield, but objects to his finding that the officers detained

 Critchfield when Hartley motioned for him to move to the side of

 the road (Dkt. No. 38 at 1, 3-5). It asserts that Hartley and


                                          4
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 5 of 17 PageID #: 308
 USA v. CRITCHFIELD                                                    1:20CR40

    MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
         OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
      OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
      DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
 Lemley actually detained Critchfield only after they observed him

 draw a firearm from his sweatshirt and exited their cruiser with

 firearms drawn. Id. at 5.

                           II.       STANDARD OF REVIEW

       When considering a magistrate judge’s R&R pursuant to 28

 U.S.C. § 636(b)(1), the Court must review de novo those portions

 to which an objection is timely made. Otherwise, the Court may

 adopt,    without    explanation,       any   of   the   magistrate   judge’s

 recommendations to which the defendant does not object. Camby v.

 Davis, 718 F.2d 198, 199 (4th Cir. 1983). Courts will uphold

 portions of a recommendation to which no objection has been made

 unless they are “clearly erroneous.” Diamond v. Colonial Life &

 Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

                                III. APPLICABLE LAW

       The Fourth Amendment protects against unreasonable searches

 and seizures. U.S. Const. Amend. IV. Generally, a seizure occurs

 if a reasonable person would not feel free to leave. United States

 v. Weaver, 282 F.3d 302, 309 (4th Cir. 2002). This includes brief

 investigatory stops. Terry v. Ohio, 392 U.S. 1 (1968). However, an

 investigatory stop is permissible if, at the time of the seizure,

 the   police   officer   has    a    reasonable    suspicion   that   criminal

 activity is afoot. Id. at 30. A reasonable suspicion requires some


                                         5
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 6 of 17 PageID #: 309
 USA v. CRITCHFIELD                                                     1:20CR40

    MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
         OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
      OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
      DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
 minimal level of objective justification for making a stop. United

 States v. Sokolow, 490 U.S. 1, 7 (1989).

       “In    making   reasonable-suspicion       determinations,     reviewing

 courts must look at the ‘totality of the circumstances’ for each

 case to see whether the detaining officer has a ‘particularized

 and objective basis’ for suspecting legal wrongdoing.” United

 States v. Arvizu, 534 U.S. 266, 273 (2002). A search or seizure

 without a reasonable suspicion triggers the “exclusionary rule,”

 which “forbids the use of improperly obtained evidence at trial.”

 Herring v. United States, 555 U.S. 135, 139 (2009).

                                IV.   DISCUSSION

       After conducting a de novo review of the portions of the R&R

 to   which   Critchfield    and   the       Government   have   objected,   and

 following a review for clear error of the remaining portions to

 which no objection was filed, the Court concludes that, based on

 the totality of the circumstances, (1) Critchfield was detained

 when he complied with Hartley’s directive to move to the side of

 Airport Road, and (2) Hartley and Lemley had a reasonable suspicion

 to   justify   Critchfield’s      seizure      based   upon   the   information

 conveyed to them by Gerhart.




                                         6
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 7 of 17 PageID #: 310
 USA v. CRITCHFIELD                                                  1:20CR40

    MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
         OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
      OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
      DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
    A. Critchfield was detained when he complied with Hartley’s
       directive to move to the side of the road.
       “A seizure occurs when officers employ physical force or a

 show of authority that in some way restrains the liberty of the

 person.” United States v. Cloud, 2021 WL 1342917, at *4 (4th Cir.

 Apr. 12, 2021) (quoting Torres v. Madrid, 141 S. Ct. 989, 995

 (2021) (cleaned up). Where physical force is absent, a seizure

 requires (1) a law enforcement officer’s show of authority, and

 (2) a defendant’s submission to that authority. Id., at *5. “A

 show of authority occurs if the totality of the circumstances

 demonstrates that a reasonable person, measured objectively from

 an innocent citizen’s perspective, would have believed that he was

 not free to leave.” Id. at *4 (quoting United States v. Mendenhall,

 446 U.S. 544 (1980)).

       A show of authority alone, however, does not implicate the

 Fourth Amendment; rather, the defendant must also actually submit

 to the officer’s show of authority. Id. at *5 (citing California

 v. Hodari D., 499 U.S. 621, 628–29 (1991)). Determining when a

 defendant acquiesces to a show of authority “can be a difficult,

 fact-intensive     inquiry,”    for   “what   may   amount   to   submission

 depends on what a person was doing before the show of authority.”

 United States v. Stover, 808 F.3d 991, 996 (4th Cir. 2015).



                                       7
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 8 of 17 PageID #: 311
 USA v. CRITCHFIELD                                                                1:20CR40

    MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
         OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
      OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
      DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
 Submission may take the form of “passive acquiescence.” Id. (citing

 Hodari D., at 628–29).

       Courts determining whether a reasonable person would have

 believed he was free to leave consider several factors. The Fourth

 Circuit, for example, has instructed district courts to consider

 (1) how many officers were present, (2) whether officers were in

 uniform and/or displayed firearms, (3) whether any officer touched

 the   defendant   or    made   any    attempt          to    block   or   restrain       his

 movement, (4) if the officer's questioning was conversational

 rather than intimidating, (5) whether the officer informed the

 defendant that he suspected him of illegal activity, or treated

 the   encounter   as    routine,      and       (6)    if    the   officer    asked      for

 identification,       how   quickly    the       officer       returned      it    to    the

 defendant. United States v. Black, 707 F.3d 531, 537–38 (4th Cir.

 2013). An officer’s activation of a siren or flashers, commanding

 a person to halt, or operating a cruiser in an aggressive manner

 to block a person's course also indicate that a seizure has

 occurred. Michigan v. Chesternut, 486 U.S. 567, 575–76 (1988).

       Here, the Court must determine at what point a reasonable

 person in Critchfield’s position would have believed he was not

 free to leave. Because neither Hartley nor Lemley used physical

 force   to   detain    him,    Critchfield            must   have    submitted      to    an


                                             8
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 9 of 17 PageID #: 312
 USA v. CRITCHFIELD                                                 1:20CR40

    MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
         OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
      OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
      DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
 officer’s show of authority for a seizure to have occurred.

 Clearly, when Hartley and Lemley exited the cruiser with their

 firearms drawn, a reasonable person in Critchfield’s position

 would have known he was not free to leave. Moreover, at that time,

 the officers had a reasonable suspicion to detain Critchfield since

 Lemley had observed Critchfield remove a firearm from his front

 sweatshirt pocket while attempting to conceal his actions from the

 officers.

       Nevertheless, the question remains whether, as Magistrate

 Judge Aloi found, Critchfield was detained prior to the moment

 when the officers drew their firearms. Based on the totality of

 the circumstances, the following facts establish that Critchfield

 was seized at the moment he complied with Hartley’s directive to

 move to the side of Airport Road.

       First, Critchfield was walking alone on Airport Road when

 Hartley and Lemley approached him from behind. Critchfield looked

 over his shoulder as the cruiser neared. Although the cruiser was

 an unmarked law enforcement vehicle, it is undisputed that, based

 on the appearance of the cruiser and its passengers, Critchfield

 understood he was being approached by law enforcement officers.

 Hartley and Lemley were in uniform and the cruiser had a front




                                       9
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 10 of 17 PageID #: 313
  USA v. CRITCHFIELD                                                 1:20CR40

     MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
          OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
       OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
       DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
  spotlight, emergency lights in the front grill, and several

  antennas. 1

        Next, after gaining Critchfield’s attention, Hartley gestured

  to him from inside the cruiser to move to the right shoulder, and

  Critchfield responded by immediately moving off Airport Road.

  Hartley then activated the cruiser’s rear emergency lights and

  pulled the cruiser off the road behind him. Although Critchfield

  continued to move to the right, he kept his back to the officers

  in an attempt to conceal the front of his body and place his hands

  inside his sweatshirt pocket without detection.

        The Government has pointed out that consideration of the Black

  factors alone may not support the conclusion that Critchfield was

  seized   at   the   moment    he   complied    with   Hartley’s    gesture.

  Critchfield was approached by an unmarked vehicle and the officers

  had not yet requested information or displayed their firearms. As

  the two officers had not yet spoken to Critchfield, there was no

  tone used that was threating or intimidating. Nor had they informed

  him that he was suspected of any criminal activity.

        This Court must consider not only the Black factors but also

  the totality of the circumstances. Here, two uniformed officers



  1  The cruiser may have also had a front license plate identifying
  it as a city vehicle.
                                       10
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 11 of 17 PageID #: 314
  USA v. CRITCHFIELD                                                 1:20CR40

     MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
          OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
       OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
       DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
  approached Critchfield in what appeared to be a law enforcement

  vehicle. One of the officers motioned for him to alter his course.

  Although Hartley did not use the cruiser to block Critchfield’s

  path, he did drive close enough behind Critchfield to be able to

  signal to him, drive the cruiser to the right shoulder behind him,

  and activate the rear emergency lights. A reasonable person in

  Critchfield’s position would have inferred he was being stopped on

  the side of the road for questioning. Accordingly, Hartley made

  the requisite show of authority when he directed Critchfield to

  the side of the road for the purpose of restraining his movement.

        Significantly, Critchfield submitted to what he understood

  was a show of authority. Prior to the officers’ approach, he had

  been walking in the road. But after Hartley directed him to do so,

  Critchfield changed direction and moved to the side of the road.

  His compliance with Hartley’s instruction is the requisite passive

  acquiescence required to convert the encounter into a seizure.

        Thus, based on the totality of the circumstances, an innocent

  person in Critchfield’s position would not have believed he was

  free to leave or to ignore Hartley’s directive to move over. 2 The

  Court therefore OVERRULES the Government’s objection.


        2At the hearing on the motion to suppress, Lemley testified
  that, at the time Hartley directed Critchfield to move to the side
  of the road, the officers intended to conduct an investigatory
                                       11
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 12 of 17 PageID #: 315
  USA v. CRITCHFIELD                                                       1:20CR40

     MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
          OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
       OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
       DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
     B. Hartley and Lemley had a reasonable suspicion to detain
        Critchfield based on information they received from Gerhart.
        Critchfield objects to Magistrate Judge Aloi’s conclusion

  that Hartley and Lemley had a reasonable suspicion to seize him

  without a warrant. “If a person acquiesces to an officer’s show of

  authority thereby giving rise to a seizure, then we must consider

  whether the officer had a reasonable articulable suspicion of

  criminal activity to justify the seizure.” Cloud, at *5. “The

  degree   to   which   the   police   may     rely   on   a   tip   to   establish

  reasonable     suspicion     depends        on   the     tipster's      veracity,

  reliability, and basis of knowledge.” United States v. Kehoe, 893

  F.3d 232, 238 (4th Cir. 2018) (citing Alabama v. White, 496 U.S.

  325, 328, (1990)).

        At the time Hartley and Lemley approached Critchfield on

  Airport Road, neither had personally observed Critchfield or his




  stop and that Critchfield would not be free to leave until they
  determined who he was and why he was in Gerhart’s neighborhood.
  The Government asserts that Magistrate Judge Aloi’s determination
  of when Critchfield’s seizure occurred is erroneously based on
  Lemley’s subjective intent. Lemley’s subjective intent is
  “irrelevant except insofar as that may have been conveyed to
  [Critchfield].” Mendenhall, 446 U.S. at 544 n.6. Because there is
  no indication that either officer conveyed his intent to conduct
  an investigatory stop to Critchfield, Lemley’s subjective intent
  is irrelevant. Nevertheless, even without considering Lemley’s
  understanding of the officers’ purpose in directing Critchfield to
  the side of the road, the Court finds that a reasonable person
  would not have felt free to leave at that time.
                                         12
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 13 of 17 PageID #: 316
  USA v. CRITCHFIELD                                                   1:20CR40

     MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
          OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
       OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
       DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
  behavior; their information regarding Critchfield’s appearance and

  behavior had come from Gerhart. Nevertheless, there is no evidence

  to indicate Hartley and Lemley were not entitled to rely on

  Gerhart’s observations. Gerhart testified that, around 8:00 or

  8:30 A.M. on January 25, 2016, he observed Critchfield exit an

  alleyway near an empty house in his neighborhood. When the men

  made eye contact, Critchfield seemed to be taken aback and shot

  Gerhart a furtive glance. Gerhart believed that Critchfield looked

  out of place, especially at that time of day.

         Gerhart   therefore       followed     Critchfield       through   the

  neighborhood, and watched as he responded by changing his route.

  Gerhart also observed Critchfield’s appearance. In particular, he

  noticed that something very heavy weighed down the front pocket of

  Critchfield’s     sweatshirt.      Relying    on   his    law     enforcement

  experience and his familiarity with the area, Gerhart concluded

  that    Critchfield   was    a   suspicious    person    and    relayed   this

  information to Hartley. Gerhart also testified that he considered

  the weighed down appearance of Critchfield’s sweatshirt pocket to

  be particularly suspicious, and that he informed Hartley of the

  apparent weight in the pocket. Although Gerhart did not convey to

  Hartley the specific reason for his suspicion about the weighed

  down appearance of Critchfield’s sweatshirt pocket, he believed


                                       13
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 14 of 17 PageID #: 317
  USA v. CRITCHFIELD                                                        1:20CR40

     MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
          OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
       OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
       DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
  Hartley would have independently understood the importance of this

  information based on his training as a fellow law enforcement

  officer.

        From Hartley’s perspective, he received a tip regarding a

  suspicious    person   from    someone      he   knew   to   be   a    federal   law

  enforcement officer with whom he had had previous professional

  interactions. He also knew that Gerhart resided in the neighborhood

  where he initially had observed Critchfield, and accordingly was

  familiar with the area.

        That   Hartley   and    Lemley     did     not   personally      witness   any

  suspicious behavior by Critchfield is not dispositive of the issue.

  They were entitled to rely on the information conveyed to them by

  Gerhart.     Critchfield,     however,      contends    that,     in   determining

  Hartley and Lemley had a reasonable suspicion to detain him based

  on the information conveyed to them by Gerhart, Magistrate Judge

  Aloi erroneously applied the collective-knowledge doctrine. This

  argument is without merit.

        The collective-knowledge doctrine “holds that when an officer

  acts on an instruction from another officer, the act is justified

  if the instructing officer had sufficient information to justify

  taking such action [him]self.” United States v. Massenburg, 654

  F.3d 480, 492 (4th Cir. 2011). This doctrine “simply directs us to


                                         14
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 15 of 17 PageID #: 318
  USA v. CRITCHFIELD                                                        1:20CR40

     MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
          OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
       OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
       DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
  substitute the knowledge of the instructing officer or officers

  for the knowledge of the acting officer; it does not permit us to

  aggregate     bits   and   pieces    of    information    from     among    myriad

  officers, nor does it apply outside the context of communicated

  alerts or instructions.” Id. at 493. Conversely, reliance on

  vertical collective knowledge is permissible and arises when one

  officer conveys his or her conclusions to other officers who

  accomplish the seizure. Id. at 493–94 (citing United States v.

  Rodriguez–Rodriguez, 550 F.3d 1223, 1228 n. 5 (10th Cir. 2008).

        Critchfield is correct that information may not be aggregated

  from various sources to find a reasonable suspicion justifying his

  detention, but no aggregation of information was necessary here.

  A reasonable suspicion for Critchfield’s detention existed based

  on   Gerhart’s   personal    observations      of    Critchfield’s       behavior,

  appearance, and location, which he conveyed to Hartley and Lemley.

  Gerhart did not act as an instructing officer or direct Hartley or

  Lemley   to   arrest   Critchfield;        rather,   he   relied    on     his   law

  enforcement      experience     to        collect    information         regarding

  Critchfield’s suspicious behavior, which he then reported to the

  officers. And, in responding to a report of a suspicious person,

  Hartley and Lemley relied on the personal knowledge of an informant

  whom they knew to be credible.


                                            15
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 16 of 17 PageID #: 319
  USA v. CRITCHFIELD                                                       1:20CR40

     MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
          OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
       OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
       DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
        As Magistrate Judge Aloi found, at the time of the seizure,

  law enforcement officers in Hartley and Lemley’s position would

  have had a reasonable suspicion that criminal activity was afoot

  based on a federal law enforcement officer’s report that he had

  observed Critchfield:

     •    Exiting an alley at an unusual time of day, approximately
          8:00 or 8:30AM,
     •    Walking in a neighborhood away from a vacant home,
     •    Looking as if he had been caught doing something wrong,
     •    Changing his route after being seen, and
     •    Wearing a hooded sweatshirt with a weighed-down front
          pocket.

         Magistrate Judge Aloi acknowledged the difficultly of the

  factual questions involved here. It was not illegal for Critchfield

  to walk through a residential neighborhood in the morning hours.

  Nor is there any indication the neighborhood is a high crime area.

  However, Gerhart’s law enforcement experience, in combination with

  the    number   of   variables       he    identified    as   contributing      to

  Critchfield’s suspiciousness, which he conveyed to the responding

  officers,    gave    rise   to   a    reasonable,       articulable   suspicion

  justifying Critchfield’s seizure by Hartley and Lemley.

         The Court therefore OVERRULES Critchfield’s objection and

  concludes    that,    because    Officers      Hartley    and   Lemley    had   a

  reasonable suspicion to detain Critchfield, their discovery of a

  firearm and physical evidence was not unlawful. The exclusionary

                                            16
Case 1:20-cr-00040-IMK-MJA Document 41 Filed 04/28/21 Page 17 of 17 PageID #: 320
  USA v. CRITCHFIELD                                                 1:20CR40

     MEMORANDUM OPINION AND ORDER ADOPTING THE R&R [DKT. NO. 36],
          OVERRULING THE DEFENDANT’S OBJECTION [DKT. NO. 37],
       OVERRULING THE GOVERNMENT’S OBJECTION [DKT. NO. 38], AND
       DENYING THE DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
  rule therefore does not apply and the evidence should not be

  suppressed.

                                 V.    CONCLUSION

        For the reasons discussed, the Court:

   (1) ADOPTS the R&R (Dkt. No. 36);

   (2) OVERRULES Critchfield’s objection to the R&R (Dkt. No. 37);

   (3) OVERRULES the Government’s objection to the R&R (Dkt. No.

         38); and

   (4) DENIES Critchfield’s motion to suppress (Dkt. No. 20).

        It is so ORDERED.

        The Clerk SHALL transmit copies of this Order to counsel of

  record and all appropriate agencies.

  DATED: April 28, 2021.

                                            /s/ Irene M. Keeley
                                            IRENE M. KEELEY
                                            UNITED STATES DISTRICT JUDGE




                                       17
